Citation Nr: 1742975	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for pleural plaques.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied the benefits being sought. 

These matters were remanded to the Agency of Original Jurisdiction (AOJ) in July 2016 for further development and have now been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  Prior to October 31, 2016, the Veteran's pulmonary function test (PFT) results did not show that he had a forced vital capacity (FVC) of 75 to 80 percent predicted or a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) test of 66 to 80 percent predicted.  

2.  On and after October 31, 2016, the Veteran's DLCO test showed 77 percent predicted, however, the examiner noted that the FEV-1 test was the most accurate reflection of the Veteran's level of disability. 

3.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone; referral for extraschedular consideration is therefore not warranted.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected pleural plaques are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic Code (DC) 6833 (2016).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.340, 3.341(a), 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by a February 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran was provided with VA examinations in March 2009, September 2016 and October 2016 with supplemental opinions provided in November 2016.  As discussed in more detail below, the VA examinations included a review of the Veteran's claims file, clinical findings, and described his disability in detail sufficient to allow the Board to make a fully informed determination.  The examinations are adequate for adjudication purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In its July 2016 remand, the Board directed the RO to obtain the Veteran's updated treatment records, SSA records, request that the Veteran submits a completed Form 21-8940 and schedule a respiratory examination for the Veteran's pleural plaques disability.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Rating for Pleural Plaques

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102  (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in December 2008. 

The Veteran's pleural plaques are evaluated, by analogy, under Diagnostic Codes 6899-6833.  38 C.F.R. § 4.27 (2016).  Hyphenated Diagnostic Codes are used when a rating under one code requires the use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of Diagnostic Codes 6899 and 6833 reflect that there is no Diagnostic Code specifically applicable to the Veteran's pleural plaques disability and that this disability is rated by analogy to asbestosis under Diagnostic Code 6833.  38 C.F.R. § 4.20 (2016).  

Disabilities evaluated under Diagnostic Codes 6825 through 6833 are rated using the General Rating Formula for Interstitial Lung Disease (General Rating Formula).  38 C.F.R. § 4.97 (2016).  Under the General Rating Formula, a forced vital capacity (FVC) of 75 to 80 percent predicted, or a DLCO (SB) test of 66 to 80 percent predicted warrants a 10 percent rating.  An FVC of 65 to 74 percent predicted or a DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent rating.  An FVC of 50 to 64 percent predicted, or; a DLCO (SB) of 40 to 55 percent predicted, or; a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation warrants a 60 percent rating.  Id.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).  

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are used for rating purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and explains why.  38 C.F.R. § 4.96 (d)(4) (2016).  When evaluating a disability based upon PFT results, post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used.  38 C.F.R. § 4.96 (d)(5) (2016).  

If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2) (2016).  

Primary Care notes dated in December 2008 indicate concerns by the Veteran about possible asbestos exposure during service.  The physician noted that the Veteran had a negative chest X-ray in 2001 and a negative stress test in 2005.  A computerized tomography (CT) and an electrocardiogram (EKG) of his chest were scheduled.  

Notes dated in January 2009 indicate that the Veteran had a pulmonary consultation and was found not to have asbestosis, but rather a mild restrictive pulmonary disease related to asbestos exposure.  His myocardial scan and cardiac studies showed normal function.  The physician noted that the Veteran's shortness of breath was due to asbestos pleural related disease. 

An addendum to the pulmonary consult was provided in January 2009.  The physician noted that the December 2008 chest CT scan was interpreted as showing the Veteran having a "bilateral pleural plaques area which is nodular in appearance in [the] right posterior lung [and] measures approximately 4-5 mm mild focal patchy density in the right upper lobe."  The examiner noted that the PFTS "today" showed normal FEV1/FVC ratio with mildly reduced FVC and normal diffusing capacity "although difficult to sort out without full lung volumes, [the] pattern was consistent with mild restrictive disease due to his obesity."  His FVC was 
75.6 percent predicted  His FEV-1 was 79 percent predicted.  His ratio of FEV1/FVC was 81 percent.  His DLCO(SB) was 82.6 percent predicted.

The physician indicated that he discussed with the Veteran that his exertional dyspnea was most likely related to his obesity.  The physician noted that the Veteran's chest CT scan "...shows minimal changes that would at most be interpreted as showing asbestos-related pleural disease, but not 'asbestosis,' and would not be causing his symptoms."  Although the Veteran's FVC was 75.6 percent predicted, the physician made clear that his mild restrictive disease and its symptoms were due to obesity and not the result of his service-connected pleural plaques.  

Notes dated in July 2009 show complaints of shortness of breath.  The physician noted that the Veteran was diabetic, with shortness of breath, and was overweight.  He noted that the Veteran's pleural plaques and pulmonary nodules were unchanged.  Also noted was that a CT scan of the Veteran's chest was done in July and reflected no significant change since the last scan.  

A November 2009 physical examination revealed that the Veteran had decreased breath sounds.  The examiner noted that the Veteran was obese.  

Pulmonary notes dated in January 2010 indicate that the Veteran had a follow-up visit for pulmonary nodules.  The physician noted that a CT of the chest was conducted in January 2010 and a comparison was made with the one conducted in July 2009.  The examiner found that calcifications of the atherosclerotic disease were demonstrated in the thoracic aortic arch and coronary arteries and no significant pleural or pericardial effusion.  He noted that the 2 mm pulmonary nodule in the right upper lobe and the 4mm pulmonary nodule in the right lower lobe were stable.  The Veteran's lungs were noted to be clear.  

Primary Care notes dated in March 2010 indicate the Veteran's complaints of upper quadrant pain.  Upon examination, the physician noted that the Veteran had decreased breath sounds in the base and the pulse oxygenation was 97 percent.  The physician noted that the pulmonary nodules were unchanged.  

Further, notes dated in May and July 2010, indicate the Veteran's complaints of diabetes.  The physician noted the pulmonary nodules were unchanged with a history of asbestosis.  

A December 2010 follow-up visit for lung nodules indicate that a recent CT scan was conducted and revealed that the calcified granuloma in the right upper lobe was unchanged and no new pulmonary nodules were found.  The comparison with the previous scan revealed stable 6mm nodules in the right lung since the December 30, 2008, CT scan.  

Notes dated in March 2011 show the Veteran's complaints of diabetes.  The physician noted her impression: pulmonary nodules are stable.  

In June 2011, the Veteran complained of shortness of breath.  The examiner noted that his last CT scan of the chest showed stable pulmonary nodules.  In July 2011, the Veteran had a pulmonary consultation for shortness of breath (SOB) and wheezing.  The Veteran reported that his SOB was worse and it limited him to two blocks or going up and down one set of stairs.  The examiner noted that the PFT reports revealed: FEV1 of 2.33 (72 percent); FVC of 2.87 (68 percent); and the FEV1/FVC ratio of 81 percent; and ERV of .4 (29 percent) predicted.  

The physician noted that he considered the previous CT scan and findings.  He noted that with the abnormal PFTs, the Veteran had a restrictive pattern, which is suggestive of obesity or asbestos.  The examiner concluded that given the lack of CT evidence of asbestos exposure, and the Veteran's reduced ERV, the restrictive pattern was much more suggestive of obesity.  The physician recommended a trial start of albuterol for the Veteran's wheezing.  

An addendum was provided in July 2011 noting that a spirometry was reviewed and was not interpretable due to inability to produce acceptable/reproducible tests.  Additionally, the physician noted that the CT chest report from 2008 showed pleural plaques, no interstitial changes to suggest asbestosis.  The physician followed-up in an August addendum noting that the Veteran did not have a longstanding history of a cough productive of whitish sputum and his lung nodules have been stable for more than two years. As a result, the Veteran did not warrant continued follow-up visits.  Further, asbestosis was not the cause of his SOB.  Rather, the Veteran's SOB could be from a heart issue.  

Later August 2011 notes reveal that the Veteran's complaints of SOB while going up stairs or doing any physical activity.  The physician noted that the Veteran had a pulmonary consult in July 2011, which showed "some changes in his pulmonary function" but, the pulmonary nodules were stable, absent asbestosis-related plaques.  
An examination of the Veteran's chest showed no wheezing.  An echocardiogram was suggested. 

The Veteran was afforded a VA examination in March 2009.  The examiner noted that a review of the Veteran's chart revealed a history of shortness of breath dating back to 2001.  

The examiner noted that the Veteran had a cardiac and pulmonary evaluation January 2009 which did not indicate any significant cardiac and pulmonary disease.  Further, the chest CT scan showed minimal changes that would at most be interpreted as showing asbestos-related pleural disease, but not "asbestosis," and would not be causing his symptoms.  The January 2009 examiner concluded that the Veteran's exertional dyspnea was most likely related to his obesity.  

Upon examination, the Veteran denied a productive cough, sputum, hemoptysis, and anorexia.  The Veteran reported that if he walked two blocks he needed to stop and rest for five minutes and when going up a flight of stairs he is out of breath all the time.  The Veteran denied a need for oxygen, a need for bed rest, ER visits, intubation, and heart problems.  The Veteran reported that he had not missed any days from work due to breathing problems.  

The examiner found the Veteran to be alert, oriented and cooperative and breathing normally without wheezing or coughing.  The examiner also found the Veteran's weight to be 229 pounds, with a recent weight gain of 15 pounds.  

An examination of the Veteran's chest showed that the breath sounds were equal and normal bilaterally without wheezing, rales or rhonchi.  Examination of the heart showed a regular rate and rhythm, Sl/S2; no murmurs or gallops were noted.  The examiner noted no jugular vein distention (JVD) and normal heart size on auscultation and examination.  The PHI was in the left 4th interspace.  There was no peripheral edema.  The peripheral pulses were intact bilaterally.  The examiner noted no cor pulmonale, right ventricular hypertrophy (RVH), kyphoscoliosis, pectus excavatum and pulmonary hypertension was not seen on the examination.  

The examiner repeated the results of the Veteran's January 2009 PFT and noted that the FEV-1 test more accurately reflected the severity of the Veteran's condition.  The examiner noted the chest CT done in December 2008 indicated that the Veteran had a few areas of minimal pleural thickening bilaterally without pleural calcifications, no evidence of parenchymal fibrosis or interstitial disease, no diaphragmatic calcifications, and a subtle nodular opacity measured at 4-5 mm in his posterior right upper lobe.  The examiner noted that the radiological evidence showed pleural thickening consistent with asbestos exposure.  

The Veteran underwent a VA Respiratory Conditions examination in September 2016.  The examiner noted that the Veteran did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or outpatient oxygen therapy.  Further, he noted that a PFT had been performed in April 2012 and generated the following results: FVC of 79 percent; FEV-1 of 81 percent; and DLCO at 82 percent.  The examiner noted that the DLCO test most accurately reflected the Veteran's level of disability.  He also noted that the pre-bronchial tests were normal and that the Veteran's respiratory condition did not impact his or her ability to work.  

In a subsequent VA examination in October 2016, the examiner noted that the Veteran was not on any medication for breathing, and he did not use supplemental oxygen.  She also noted that he had shortness of breath sometimes with activity.  She noted that the Veteran reported to the examination in a wheelchair and reported using a walker at home because he has difficulty with balance.  

The examiner noted that the Veteran's respiratory condition did not require him to use oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or outpatient oxygen therapy.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms or any scars (surgical or otherwise) related to his pleural plaques.  The examiner noted that no imaging studies were performed, on October 31, 2016, but PFT had been and the results accurately reflect the Veteran's current pulmonary function.  The Veteran's FVC was 72.9 percent predicted.  His FEV-1 was 78.6 percent predicted, and his DCLO was 77 percent.  
      
The examiner noted that the FEV-1 test resulted in the most accurate reflection of the Veteran's level of disability and that the pulmonary function studies from 2016 were similar to those of 2011.  She also noted that the Veteran did not have multiple respiratory conditions and no exercise capacity testing had been performed.  The examiner reported no other significant diagnostic test findings and results.  Regarding to the functional impact, the examiner noted that the Veteran's pleural plaques did not impact his ability to work.  

In a supplemental opinion provided in November 2016, the examiner noted that the PFT from October 2016 accurately reflected the Veteran's current pulmonary function.  She noted that the Veteran's respiratory condition did not impact his ability to work.  Additionally, she noted that the similarities between the pulmonary function studies from 2016 to the 2011 studies.  She concurred with previous opinions that the PFT results "... are not a measure of pleural plaques..." and were "...associated with obesity, sedentary activity, and CVA [cerebrovascular accident]."  

In light of the evidence presented above, the Board finds that the Veteran's pleural plaques disability does not more approximate a 10 percent disability rating, during the period on appeal.  Prior to October 31, 2016, the Veteran's testing resulted in an FVC of 75 to 80 percent predicted, or a DLCO (SB) test of 66 to 80 percent predicted.  The October 31, 2016, test revealed DLCO of 77 percent predicted, however, the examiner noted that the test that best reflected the Veteran's level of disability was the FEV-1.  Therefore, a 10 percent rating is not warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his pleural plaques.  The Veteran, in his notice of disagreement (NOD) dated in April 2010, contends that he is constantly short of breath, wheezing and breathing hard, especially when he is required to walk more than a few yards.  Additionally, he argues that the noncompensable rating is not a true evaluation of his condition.  The Board notes that the Veteran in this case is competent to describe respiratory symptoms, such as wheezing and being short of breath.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his statements describing his symptoms are competent evidence.  King v. Shinseki, 700 F. 3d 1339 (Fed. Cir. 2012); Layno, Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the probative medical evidence.  The evidence does not show that the Veteran in this case has the training, expertise, or skills needed to determine whether his symptoms are due to his pleural plaques or due to his other nonservice connected conditions that impact his breathing.  Such competent evidence concerning the nature and extent of the Veteran's pulmonary function has been provided by health care professionals who examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluation.  The probative medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  
 
For the reasons set forth above, the overall disability picture for the Veteran's pleural plaques does not more closely approximate a 10 percent disability rating under the applicable Diagnostic Code, before or after October 31, 2016.  The probative evidence of record does not reveal that the Veteran's testing resulted in an FVC of 75 to 80 percent predicted, or a DLCO (SB) test of 66 to 80 percent predicted prior to October 31, 2016.  On October 31, 2016, although a DLCO test revealed 77 percent predicted, the examiner found that the more accurate test was the FEV-1 test.  38 C.F.R. § 4.97 (2016).  Further, it was noted that the Veteran's symptoms were due to conditions other than his service-connected pleural plaques.  Accordingly, the Board finds that a compensable rating is not warranted for the Veteran's service-connected pleural plaques.  The preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2016).  

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

When determining whether the 4.16(a) threshold is met, disabilities resulting from common etiology or a single accident are considered one disability.  Beginning on December 30, 2008, the Veteran had two service-connected disabilities: tinnitus, rated at 10 percent disabling; and noncompensable pleural plaques, for a total combined rating of 10 percent for the appeal period.  The Veteran, in this case, does not have one disability that is rated at 60 percent disabling.  Further, he does not have one disability rated at 40 percent or more, and the combined rating of his tinnitus and pleural plaques are not sufficient for a combined rating of 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Hence, the criteria outlined in 38 C.F.R. § 4.16 (a) for a schedular grant of TDIU are not met.  

When the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, remand for referral of this case for consideration of an extraschedular TDIU is not warranted.  

The Social Security Administration (SSA) found that the Veteran was disabled due to peripheral neuropathy and diabetic retinopathy, neither of which are service-connected.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In this case, the SSA determination provides probative evidence against a TDIU because it shows that nonservice-connected disabilities impact his ability to work.  Additionally, in an SSA record, the Veteran listed the following as disabilities that limit his ability to work: pleural plaques, diabetes, neuropathy, herniated discs, high blood pressure, high cholesterol, glaucoma.  Of these disabilities, only pleural plaques are service-connected.  He stated that in March 2011 he "...stopped working because of increasing pain in [his] back and legs."  He also described panful numbness and tingling in his extremities, along with chronic swelling of legs and feet, and feeling fatigue.  He also noted that he experienced shortness of breath upon physical exertion.  In addition to physical symptoms he stated that he had difficulty concentrating and remembering, and noted that he was easily distracted, which caused difficulty completing tasks.  

The Board notes that the RO provided the Veteran with the requisite TDIU notice and requested that the Veteran provide a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) reflecting his employment and educational history.  The Veteran did not return the form and therefore did not provide additional lay statements about his employability.  

The evidence of record shows that the Veteran has multiple nonservice-connected disabilities that cause unemployment.  The evidence does not show that the Veteran's service-connected disabilities alone preclude employment.  Remand for referral of this case for consideration of an extraschedular TDIU is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to an initial compensable rating for pleural plaques is denied.  

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


